     Case 6:20-cv-00478-ADA Document 88-1 Filed 03/17/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
                                          Case No. 6:20-cv-00473-ADA
DEVELOPMENT,
                                          Case No. 6:20-cv-00478-ADA
                  Plaintiff,

v.
                                           JURY TRIAL DEMANDED
DELL TECHNOLOGIES INC., DELL
INC., AND EMC CORPORATION,

                  Defendants.




        DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
       DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
            REGARDING PATENT NOS. 9,137,144 & 7,126,921
         Case 6:20-cv-00478-ADA Document 88-1 Filed 03/17/21 Page 2 of 2




        I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc. and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached hereto as Exhibit 1 is a true and correct copy of the November 18, 2014

Amendment and Request for Continued Examination, from the file history of U.S. Patent No.

9,137,144.      This was retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair).

        3.     Attached hereto as Exhibit 2 is a true and correct excerpt of Plaintiff’s Infringement

Contentions for U.S. Patent No. 9,137,144, dated October 14, 2020.

        4.     Attached hereto as Exhibit 3 sets forth the claim constructions on which the parties

agreed for U.S. Patent No. 7,126,921.

        5.     Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff’s Infringement

Contentions for U.S. Patent No. 7,126,921, dated October 14, 2020.

        6.     I declare under penalty of perjury that the foregoing is true and correct.

Dated: March 17, 2021
                                              /s/ Brian A. Rosenthal
                                              Brian A. Rosenthal




                                                 1
